DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-10, 12 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, "Efficient quantum dot light-emitting diodes with a Zn0.85Mg0.15O interfacial modification layer", Nanoscale, May 5, 2017, pp. 8962-8969, Vol 9, in view of Kim’NPL, "Performance Improvement of Quantum Dot-Light-Emitting Diodes Enabled by an Alloyed ZnMgO Nanoparticle Electron Transport Layer", Chemistry of Materials, Dec. 9, 2014, pp. 197-204, Vol. 27, Pan, "Size Tunable ZnO Nanoparticles To Enhance Electron Injection in Solution Processed QLEDs", ACS Photonics, Jan. 22, 2016, pp. 215-222, vol. 3, no. 2, Seo (US PGPub 2017/0092890), as evidenced by Ko (US PGPub 2014/0302627), and Kim'985 (US PGPub 2017/0186985), as evidenced by LoCascio (US PGPub 2008/0156371) .
Regarding claim 1, Sun discloses in Fig. 2 (Section 2; p. 8964, first column, second paragraph:  inverted QLED structure), a first electrode (Al anode) and a second electrode (ITO 
Sun appears not to explicitly disclose that the second nanoparticle is larger than the first nanoparticle.
Kim’NPL discloses in the context of a composite ZnO and ZnMgO nanoparticle electron transport layer in a QD-LED (see Fig. 4), that the higher bandgap is a result of both the Mg material and that the resultant ZnMgO nanoparticles are smaller (3.1nm) than the ZnO 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide ZnMgO nanoparticles with a smaller diameter than the ZnO nanoparticles, as in Kim’NPL, to provide a wider bandgap ZnMgO layer of Sun having the efficiency increasing effects of the resultant band structure.  In so doing, the second nanoparticle (ZnO) is larger than the first nanoparticle (ZnMgO).
Sun as combined appears not to explicitly disclose that a work function of the first electrode (Al anode: 4.1eV WF) is greater than a work function of the second electrode (ITO cathode: 4.7eV WF).
However, Kim’NPL further discloses in Fig. 4, a standard (i.e. not inverted) QD-LED electrode arrangement with an ITO first electrode (anode, 4.7 eV WF) and an Al second electrode (cathode, 4.1 eV WF), which favors device operation electron current flow from the higher electron energy cathode to the lower electron energy anode.  See also, Pan, Fig. 1 for a similar arrangement in a QD-LED with ZnO nanoparticle ETL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the standard electrode arrangement of Kim’NPL and Pan (ITO first electrode anode WF=4.7eV; Al second electrode cathode WF=4.1eV) in Sun as combined to facilitate carrier flow in operation.  In so doing, a work function of the first electrode is greater than a work function of the second electrode.
Sun as combined appears not to explicitly disclose that the quantum dot layer comprises a blue light-emitting quantum dot.
Seo discloses in para. [0388] that the emission wavelength of the quantum dots can be adjusted from ultraviolet to visible to infrared by adjusting the size of the quantum dots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of the quantum dots in accordance with Seo, to provide a blue light-emitting quantum dot.  As further evidence, see Ko, Fig. 1, para. [0040-0044], which discloses various core/shell emitting QD compositions including ZnSeTe/ZnS core/shell 
Sun as combined appears not to explicitly disclose that the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is between the lowest unoccupied molecular orbital energy level of the quantum dot layer and the lowest unoccupied molecular orbital energy level of the second electron auxiliary layer (i.e. in Fig. 2 of Sun, the conduction band edge of the quantum dot layer is below rather than above the conduction band edges of the first and second electron auxiliary layers.)
Kim’985 discloses in Figs. 3-5, an LED including a core/shell quantum dot light emissive layer (para. [0067-0069]:  e.g. ZnSe core / ZnS shell) and a multilayer ZnO electron transport layer (para. [0080-0081]), whereby the QD conduction band edge is above but close to the ETL conduction band edge to promote efficient electron injection with respect to hole charge balance (para. [0076]).  As further evidence, see LoCascio Fig. 3b, which discloses an all-nanoparticle (ETL/QD/HTL) LED along with bulk material relative conduction band edges in Fig. 4, which indicates feasible conduction band edge for a ZnO ETL layer below conduction band edge of a core/shell ZnSeTe/ZnS quantum dot (as claimed in the Instant Application claims 13-15 for a blue quantum dot similar to Kim’985 above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the conduction band edge of the quantum dot layer to be above and closely aligned with the conduction band edges in the electron auxiliary layer (ETL layer) as in Kim’985 to provide both efficient electron injection and good charge balance, in accordance with the teachings of both Sun and Kim’985.  In so doing, the conduction band edge of the quantum do layer is above all conduction band edges in the electron auxiliary layer, and the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is between the lowest unoccupied molecular orbital energy level of the quantum dot layer and the lowest unoccupied molecular orbital energy level of the second electron auxiliary layer.
Regarding claim 2, Sun therein discloses that each of the first nanoparticle (ZnMgO) and the second nanoparticle (ZnO) comprises a zinc-containing oxide.
1-xMxO wherein M is Mg (Zn0.85Mg0.15O, x = 0.15), and the second nanoparticle is ZnO.
Sun as combined appears not to explicitly disclose that 0.01 ≤ x < 0.5.  There is no evidence showing the criticality of the claimed Zn/Mg ratio.
The semiconductor art well recognized that Zn/Mg ratio in Zn1-xMgxO nanoparticles controls parameters critical for device performance, including defect density (Sun, p. 8965) and band structure (Sun p. 8964; Kim’NPL Fig. 4 & p. 199 col. 2).  Zn/Mg ratio is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum Zn/Mg ratio.
Regarding claim 5, Sun further discloses that the first electron auxiliary layer (ZnMgO) contacts the quantum dot layer (QD).
Regarding claim 6, Sun further discloses that a difference between the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer (3.66eV) and the lowest unoccupied molecular orbital energy level of the second electron auxiliary layer (3.99eV) is less than or equal to about 0.5 electronvolts.
Regarding claim 7, Sun therein discloses that the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is in a range from about 3.2 electronvolts to about 4 electronvolts (ZnMgO 3.66eV), and the lowest unoccupied molecular orbital energy level of the second electron auxiliary layer is in a range from about 3.9 electronvolts to about 4.3 electronvolts (ZnO 3.99eV).
Sun as combined appears not to explicitly disclose that the lowest unoccupied molecular orbital energy level of the quantum dot layer is in a range from about 2.5 electronvolts to about 3.6 electronvolts.  There is no evidence showing the criticality of the claimed quantum dot layer LUMO.
1-xMgxO layers can be broadly varied relative to one another by dot size and composition.  Quantum dot layer LUMO is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum quantum dot layer LUMO.
Regarding claim 9, Sun as combined appears not to explicitly disclose that an average particle size of the first nanoparticle is in a range from about 1.5 nanometers to about 3.3 nanometers, and an average particle size of the second nanoparticle is in a range from about 3.5 nm to about 5 nanometers.
 The semiconductor art well recognized that nanoparticle particle size controls parameters critical for device performance, including band gap size (Seo, para. [0388]; Kim’NPL, ZnMgO NP 3.1nm; ZnO NP 4.2nm, p. 199, middle of second column.).   Nanoparticle particle size is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum nanoparticle particle size. 
Regarding claim 10, Sun as combined appears not to explicitly disclose that a bandgap energy of the quantum dot layer is in a range from about 2.4 electronvolts to about 2.9 electronvolts.  There is no evidence showing the criticality of the claimed bandgap energy.
The semiconductor art well recognized that quantum dot layer bandgap energy controls parameters critical for device performance, including emission wavelength (Seo, para. 
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum quantum dot layer bandgap energy.
Regarding claim 12, Sun as combined appears not to explicitly disclose that a peak emission wavelength of the blue light-emitting quantum dot is less than or equal to about 470 nanometers.
Seo discloses in para. [0388] that the emission wavelength of the quantum dots can be adjusted from ultraviolet to visible to infrared by adjusting the size of the quantum dots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of the quantum dots in accordance with Seo, to provide a blue light-emitting quantum dot having a peak emission wavelength of less than or equal to about 470 nanometers to tune the blue light in Sun as combined.
Regarding claim 19, Sun as combined therein discloses that the work function of the first electrode is about 4.5 electronvolts to about 5 electronvolts (ITO anode in standard configuration 4.7eV), and the work function of the second electrode is greater than or equal to about 4 electronvolts and less than about 4.5 electronvolts (Al cathode in standard configuration 4.1eV).
Regarding claim 20, Sun further discloses a display device comprising the quantum dot device (p. 8962, first column:  for next generation displays.)
Regarding claim 21, Sun discloses in Fig. 2 (Section 2; p. 8964, first column, second paragraph:  inverted QLED structure), a first electrode (Al anode) and a second electrode (ITO cathode) facing each other; a quantum dot layer (QD) between the first electrode and the second electrode, wherein the quantum dot layer comprises a quantum dot comprising zinc, selenium, and sulfur, the quantum dot comprising a core and a shell on at least a part of the core, the shell 1-xMxO wherein M is Mg (Zn0.85Mg0.15O, x = 0.15), and a second nanoparticle comprising ZnO, and that the electron auxiliary layer comprises a first electron auxiliary layer comprising the first nanoparticle (ZnMgO), and a second electron auxiliary layer comprising the second nanoparticle (ZnO), the first electron auxiliary layer (ZnMgO) is closer to the quantum dot (QD) layer than is the second electron auxiliary layer (ZnO), and the second electron auxiliary layer (ZnO) is closer to the second electrode (ITO) than is the first electron auxiliary layer (ZnMgO),.  Sun further discloses that the ZnMgO nanoparticles have a wider bandgap and a higher LUMO (CBM) than the ZnO, which suppresses excess electron injection to the QD layer and improves charge balance, and the Mg reduces oxygen vacancy non-radiative combination center defects to improve current efficiency and external quantum efficiency (p. 8963, first column; p 8964, second column; p. 8965, first column).  Sun further discloses that ZnO/QD layer nanoparticle conduction band alignment promotes efficient electron injection, but this interfacial charge transfer also promotes non-emissive Auger recombination prompting interface modification to improve efficiencies (p. 8962).
Sun appears not to explicitly disclose that 0.01 ≤ x < 0.5.  There is no evidence showing the criticality of the claimed Zn/Mg ratio.
The semiconductor art well recognized that Zn/Mg ratio in Zn1-xMgxO nanoparticles controls parameters critical for device performance, including defect density (Sun, p. 8965) and band structure (Sun p. 8964; Kim’NPL Fig. 4 & p. 199 col. 2).  Zn/Mg ratio is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum Zn/Mg ratio.

Kim’NPL discloses in Fig. 4, a standard (i.e. not inverted) QD-LED electrode arrangement with an ITO first electrode (anode, 4.7 eV WF) and an Al second electrode (cathode, 4.1 eV WF), which favors device operation electron current flow from the higher electron energy cathode to the lower electron energy anode.  See also, Pan, Fig. 1 for a similar arrangement in a QD-LED with ZnO nanoparticle ETL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the standard electrode arrangement of Kim’NPL and Pan (ITO first electrode anode WF=4.7eV; Al second electrode cathode WF=4.1eV) in Sun as combined to facilitate carrier flow in operation.  In so doing, a work function of the first electrode is greater than a work function of the second electrode.
Sun as combined appears not to explicitly disclose that the quantum dot layer comprises a blue light-emitting quantum dot.
Seo discloses in para. [0388] that the emission wavelength of the quantum dots can be adjusted from ultraviolet to visible to infrared by adjusting the size of the quantum dots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of the quantum dots in accordance with Seo, to provide a blue light-emitting quantum dot.  As further evidence, see Ko, Fig. 1, para. [0040-0044], which discloses various core/shell emitting QD compositions including ZnSeTe/ZnS core/shell which emits blue light by adjusting the QD size respective of the material band properties.  In so doing, that the quantum dot layer comprises a blue light-emitting quantum dot.
Sun as combined appears not to explicitly disclose that a lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is between a lowest unoccupied molecular orbital energy level of the quantum dot layer and a lowest unoccupied molecular orbital energy level of the second electron auxiliary layer (i.e. in Fig. 2 of Sun, the conduction band edge of the 
Kim’985 discloses in Figs. 3-5, an LED including a core/shell quantum dot light emissive layer (para. [0067-0069]:  e.g. ZnSe core / ZnS shell) and a multilayer ZnO electron transport layer (para. [0080-0081]), whereby the QD conduction band edge is above but close to the ETL conduction band edge to promote efficient electron injection with respect to hole charge balance (para. [0076]).  As further evidence, see LoCascio Fig. 3b, which discloses an all-nanoparticle (ETL/QD/HTL) LED along with bulk material relative conduction band edges in Fig. 4, which indicates feasible conduction band edge for a ZnO ETL layer below conduction band edge of a core/shell ZnSeTe/ZnS quantum dot (as claimed in the Instant Application claims 13-15 for a blue quantum dot similar to Kim’985 above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the conduction band edge of the quantum dot layer to be above and closely aligned with the conduction band edges in the electron auxiliary layer (ETL layer) as in Kim’985 to provide both efficient electron injection and good charge balance, in accordance with the teachings of both Sun and Kim’985.  In so doing, the conduction band edge of the quantum do layer is above all conduction band edges in the electron auxiliary layer, and a lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is between a lowest unoccupied molecular orbital energy level of the quantum dot layer and a lowest unoccupied molecular orbital energy level of the second electron auxiliary layer.
Claims 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Kim’NPL Pan, Seo, and Kim’985, as evidenced by Ko and LoCascio, and further in view of Jang (US PGPub 2010/0159248).
Regarding claim 11, Sun as combined appears not to explicitly disclose that the quantum dot layer comprises a quantum dot which does not comprise cadmium.
Jang discloses in Fig. 2, a core-shell quantum dot consisting of InZnP-ZnS (para. [0039]) which promotes environmental friendliness and human safety by avoiding heavy metals.

Regarding claim 16, Sun as combined appears not to explicitly disclose that the quantum dot comprises indium, zinc, and phosphorus.
Jang discloses in Fig. 2, a core-shell quantum dot consisting of InZnP-ZnS (para. [0039]) which promotes environmental friendliness and human safety by avoiding heavy metals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the InZnP-ZnS core-shell quantum dot of Jang in Sun as combined to promote environmental friendliness and human safety by avoiding heavy metals.  In so doing, the quantum dot comprises indium, zinc, and phosphorus.
Sun as combined appears not to explicitly disclose that a mole ratio of the zinc relative to the indium is greater than or equal to about 25:1. There is no evidence showing the criticality of the claimed mole ratio.
Jang discloses that at the core/shell interface, it is desirable to have relatively little In compared to Zn to minimize the formation of indium oxide during formation of the core-shell structure.   Zn/In mole ratio in the core/shell interface is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum Zn/In molar ratio at the core-shell interface.
Regarding claim 17, Sun as combined therein discloses that the quantum dot comprises a core comprising indium, zinc, and phosphorus, and a shell on at least a part of the core, the shell having a different composition from that of the core.
Regarding claim 18, Sun as combined therein discloses that the shell comprises ZnS.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Kim’NPL, Pan, Seo, and Kim’985, as evidenced by Ko and LoCascio, and further in view of Ko (US PGPub 2014/0302627).
Regarding claim 13, Sun as combined appears not to explicitly disclose that the quantum dot comprises zinc, tellurium, and selenium.
Ko discloses in Fig. 1, a core-shell blue quantum dot (para. [0041] & [0043]), the shell comprising ZnSeTe (para. [0042]) and the shell comprising ZnS (para. [0044]) providing high quantum efficiency (para. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ZnSeTe-ZnS core-shell quantum dot of Ko in Sun as combined to provide a blue emitting quantum dot with high quantum efficiency.  In so doing, the quantum dot comprises zinc, tellurium, and selenium.
Regarding claim 14, Sun as combined therein discloses that the quantum dot comprises a core comprising zinc, tellurium, and selenium, and a shell on at least a part of the core, the shell having a different composition from that of the core.
Regarding claim 15, Sun as combined therein discloses that the shell comprises ZnS.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
The Applicant argues on pages 10-11 of the remarks with regard to claims 1 and 21 that, ‘…Sun does not disclose a blue light-emitting quantum dot as recited in Claims 1 and 21, (ii) indicated that Seo discloses that an emission wavelength of quantum dots can be adjusted from ultraviolet to visible to infrared by adjusting the size of the quantum dots, and (iii) stated that would have been obvious to adjust the size of the quantum dots in accordance with Seo to provide a blue light-emitting quantum dot.  However, as a light-emitting wavelength of a quantum dot relates to energy levels and an energy bandgap of a quantum dot layer, and further, an auxiliary layer such as an electron auxiliary layer the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is between the lowest unoccupied molecular orbital energy level of the quantum dot layer and the lowest unoccupied molecular orbital energy level of the second electron auxiliary layer” … However, FIGS. 3 to 5 of Kim ’985 disclose a single-layered ETL (6), and although paragraphs [0080]-[0081] of Kim ’985 disclose “a multilayer where two or more layers are stacked”, Kim ’985 does not provide any motivation regarding “the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is between the lowest unoccupied molecular orbital energy level of the quantum dot layer and the lowest unoccupied molecular orbital energy level of the second electron auxiliary layer” as recited in Claims 1 and 21. In the same manner, FIGS. 3b and 4 of LoCascio disclose energy levels of several materials and do not disclose any components corresponding to the first and second electron auxiliary layers...’
The arguments are not persuasive.  Sun discloses (section 4.2) blue QDs comprising a core/shell of ZnCdS/ZnS which exhibit deteriorated performance with the ZnMgO ETL layer due to inferred excess electron injection inhibition (p. 8967, col. 1, top).  This device uses particular composition commercial blue QDs, and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (MPEP § 2123 (II).)  Sun further discloses that relative band edges providing injection inhibition tends to increase quantum efficiency due to charge balance (p. 8964, col. 2), providing motivation to adjust relative band edges.  In light of the prior art (Seo, Ko, Kim’985) disclosing a wide variety of nanoparticle composition and size suitable for blue light-emission, it remains obvious to try .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891       

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891